EXHIBIT 10.1

AMENDED and restated FORBEARANCE AGREEMENT

THIS AMENDED AND RESTATED FORBEARANCE AGREEMENT (this agreement, as it may be
amended, restated, extended or replaced, the “Agreement”) is dated April 3,
2020, and made effective as of February 1, 2020 (the “Effective Date”), and is
by and among (1) Ventas Realty, Limited Partnership, a Delaware limited
partnership, as Landlord with respect to the Whitley Place Premises (“VRLP”);
(2) Ventas Amberleigh, LLC, a Delaware limited liability company, as Landlord
with respect to the Amberleigh Premises (“Ventas Amberleigh”); (3) Ventas Crown
Pointe, LLC, a Delaware limited liability company, as Landlord with respect to
the Crown Pointe Premises (“Ventas Crown Pointe”); (4) Ventas Santa Barbara,
LLC, a Delaware limited liability company, as Landlord with respect to the Santa
Barbara Premises (“Ventas Santa Barbara”); (5) Ventas West Shores, LLC, a
Delaware limited liability company, as Landlord with respect to the West Shores
Premises (“Ventas West Shores”), (6) Ventas East Lansing, LLC, a Delaware
limited liability company, as Landlord with respect to the East Lansing Premises
(“Ventas East Lansing”), (7) Ventas Raleigh, LLC, a Delaware limited liability
company, as Landlord with respect to the Raleigh Premises (“Ventas Raleigh” and,
together with VRLP, Ventas Amberleigh, Ventas Crown Pointe, Ventas Santa
Barbara, Ventas West Shores, Ventas East Lansing and its and their respective
successors and assigns, individually and collectively, “Landlord”); (8) Capital
Senior Management 2, Inc., a Texas corporation (together with its permitted
successors and assigns and any other person or entity that becomes a Tenant
under the Master Lease, individually and collectively, “Tenant”); and (9)
Capital Senior Living Properties, Inc., a Texas corporation (“Guarantor”).

RECITALS

Landlord and Tenant are parties to that certain Third Amended and Restated
Master Lease Agreement, dated June 27, 2012 (the “2012 Master Lease”), as
amended by that certain First Amendment to Third Amended and Restated Master
Lease Agreement, dated October 22, 2013, that certain Second Amendment to Third
Amended and Restated Master Lease Agreement, dated January 21, 2014, that
certain Third Amendment to Third Amended and Restated Master Lease Agreement,
dated January 21, 2014, that certain Fourth Amendment to Third Amended and
Restated Master Lease Agreement, dated June 17, 2015 (the “Fourth Amendment”),
and that certain Fifth Amendment to Third Amended and Restated Master Lease
Agreement dated June 30, 2016 (the “Fifth Amendment, and together with the 2012
Master Lease and such other amendments thereto, collectively, the “Original
Master Lease”), which Original Master Lease was combined with the East Lansing
Lease and the Raleigh Lease (each as defined in the Lease Combination Agreement
and Amendment) pursuant to the terms of that certain Partial Lease Termination,
Lease Combination Agreement and Amendment to Lease dated as of January 31, 2017
(the “Lease Combination Agreement and Amendment”, and the Original Master Lease,
as so combined and amended by the Lease Combination Agreement and Amendment, and
as further amended pursuant to letter agreement dated June 30, 2017,
collectively, the “Original Combined Master Lease”). Under the Original Combined
Master Lease, Tenant leases from Landlord certain independent, assisted living
and memory care communities located in various states; and

1

--------------------------------------------------------------------------------

 

The Original Combined Master Lease has in turn been amended by that certain
First Amendment to Combined Master Lease Agreement dated April 13, 2018, by and
among Landlord, Tenant and Guarantor (the “First Combined Amendment”), that
certain Second Amendment to Combined Master Lease Agreement dated June 30, 2018,
by and among Landlord, Tenant and Guarantor (the “Second Combined Amendment”),
and that certain Third Amendment to Combined Master Lease Agreement dated June
30, 2019 (the “Third Combined Amendment” and the Original Combined Master Lease
as so amended, the “Master Lease”); and

Tenant’s obligations under the Master Lease are guaranteed by Guarantor pursuant
to the terms of those three certain documents titled “Guaranty of Lease”, each
dated June 27, 2012 (as the same may have been modified or amended,
collectively, the “Lease Guaranty”); and

Tenant has informed Landlord that it is unable to pay, in full and in a timely
manner, its Rent payments under the Master Lease and has requested payment
relief from Landlord.  Landlord has informed Tenant that, on account of the
non-payment of Rent and resulting Events of Default under the Master Lease,
Landlord expects to incur significant damages; and

Landlord is willing to forbear from the exercise of certain remedies under the
Master Lease pursuant to the terms of this Agreement; and

Tenant, Landlord and Guarantor entered into to that certain Forbearance
Agreement dated March 10, 2020 and made effective as of February 1, 2020 (the
“Original Forbearance Agreement”); and

Tenant, Landlord and Guarantor wish to amend and restate the Original
Forbearance Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereby agree that the Original Forbearance Agreement
is hereby superseded, amended and restated as follows:

Recitals; Capitalized Terms; Conflict.  Tenant hereby acknowledges and agrees
that the recitals to this Agreement are true and correct, and the same are
hereby incorporated into this Agreement.  All capitalized terms used herein and
not defined herein shall have the respective meanings ascribed thereto in the
Master Lease.  In the event of any conflict between the terms of this Agreement
and the terms of the Master Lease, the terms of this Agreement shall govern and
control.

Forbearance Through the Final Release Date. Landlord agrees that, effective from
the Effective Date through the earlier to occur of (i) the Final Release Date
(as defined below) and (ii) the occurrence of a Forbearance Default (as defined
below) (the “Forbearance Period”), Landlord will forbear from exercising any
remedies that would otherwise be available to Landlord under Section 17 of the
Master Lease.

2

--------------------------------------------------------------------------------

 

The occurrence of one or more of the following shall constitute a “Forbearance
Default”:

Tenant shall fail to abide by or observe any term, condition, covenant or other
provision contained in this Agreement;

An “Event of Default” or an uncured default shall occur under the Master Lease,
the Lease Guaranty or any document related to or executed in connection with
this Agreement or the Master Lease (other than the failure to pay full Fixed
Rent or to comply with the financial covenants in Sections 8.2.6 and 8.2.7 of
the Master Lease, provided that Tenant is in compliance with Section 5 below and
continues to operate the Facilities consistent with past practice and provide a
high quality of care for residents);

Tenant or Guarantor shall cease to exist or revoke or purport to terminate its
liability under any of the Master Lease or this Agreement, or challenge the
validity or enforceability of any of such agreements or deny any further
liability or obligation thereunder;

Tenant or any of its Affiliates shall become subject to a voluntary or
involuntary bankruptcy, receivership, foreclosure or other creditors rights
proceedings or Tenant or Guarantor shall fail to pay its debts as they become
due, or admits in writing (other than a writing solely to Landlord or any of its
Affiliates) its inability to pay its debts generally, or makes an assignment of
all or substantially all of its property for the benefit of creditors;

Tenant or Guarantor or any of their respective creditors shall commence a case,
proceeding or other action against Landlord relating to any of the Master Lease,
this Agreement or the Lease Guaranty or any action or omission by Landlord or
its agents in connection with any of the foregoing;

Tenant shall take an action that Landlord reasonably believes in good faith is
inconsistent in any material respect with any provision of this Agreement, or
impairs, or is likely to impair, the prospect of payment or performance by
Tenant of its obligations;

Any default by Tenant or any Affiliate of Tenant shall occur under the terms of
(i) any Material Lease or (ii) any Material Financing that (A) continues beyond
any applicable grace or cure periods and (B) with respect to which the
counterparty exercises remedies other than applying security deposits and/or
escrows. “Material Lease” shall mean any lease to which Tenant or a Tenant
Affiliate is a party where Welltower or Healthpeak is the landlord. “Material
Financing” shall mean any obligation of Tenant or any Affiliate of Tenant
(including Guarantor) for borrowed money having a principal balance of
$1,000,000 or more in the aggregate including any instrument under which any
such obligation is created or secured; or

Failure of the Other Landlords Rent Condition (defined below) for any calendar
month.

Surrender of Security Deposit and Escrow Deposits. Effective as of the date
hereof and notwithstanding anything in the Master Lease to the contrary, the
Security Deposit and all escrow deposits held by Landlord pursuant to
Section 3.3 of the Master Lease have been applied to Tenant’s obligations under
the Master Lease and shall be deemed fully earned by Landlord and

3

--------------------------------------------------------------------------------

 

non-refundable. The application of the Security Deposit and such escrow deposits
contemplated by this Section 3 shall not reduce or modify Tenant’s obligations
under the Master Lease in any respect, including, but not limited to, Tenant’s
obligations to pay Impositions and insurance premiums and to make the escrow
deposits required by Section 3.3.1 of the Master Lease from and after April 1,
2020.

Landlord’s Termination Right. At any time and from time to time from and after
the Effective Date, Landlord may elect to terminate the Master Lease as to any
one or more, or all, of the Facilities by written notice to Tenant delivered no
later than the date that is 30 days prior to the effective date of termination,
which effective date of termination may not be later than December 31, 2020 (a
“Termination Notice”). Any such Termination Notice shall indicate whether
Landlord elects (i) for Tenant or an Affiliate of Tenant reasonably acceptable
to Landlord (“CSL Manager”) to manage the applicable Facility(ies) after the
effective date of termination (a “Management Election”) or (ii) to transition
the applicable Facility(ies) (a “Transition Election”) to a new operator (a
“Successor Operator”). Upon any such termination, whether pursuant to a
Management Election or a Transition Election, the applicable Facility shall
constitute a Deleted Property and the provisions of Section 17.9 shall pertain.
If, as of December 1, 2020, Landlord has not delivered a Termination Notice for
any given Facility(ies), then, with respect to such Facility(ies), Landlord will
be deemed to have delivered a Termination Notice making a Management Election
for such Facility(ies) with an effective date of termination of December 31,
2020. Landlord and Tenant acknowledge and agree that the Fixed Rent allocable to
each Facility as of the date hereof is as listed on Schedule 0 attached hereto.

If Landlord makes a Management Election, Tenant would effect an Operational
Transfer to Landlord or Landlord’s affiliate pursuant to the terms of Section 37
of the Master Lease, provided, however that Tenant shall, or shall cause the CSL
Manager to, upon the effective date of termination of the applicable
Facility(ies), enter into a property management agreement with Landlord with
respect to the applicable Facility(ies) on market terms and in form prepared by
Landlord in its reasonable judgment, which management agreement shall, in any
event:

Have an initial term expiring on the date that the Master Lease would have
expired for the applicable Facility(ies) or such shorter term as Landlord may
specific;

Provide for a management fee equal to 5% of the gross revenues of the applicable
Facility(ies);

Be terminable at any time by Landlord for any or no reason on at least 30 days’
prior written notice; and

Include transition obligations substantially equivalent to the transition
obligations of Tenant under the Master Lease, as supplemented by this Agreement.

If Landlord makes a Transition Election, Tenant shall effect an Operational
Transfer of the applicable Facility(ies) to the Successor Operator(s) designated
by Landlord pursuant to the terms of the Master Lease and, without limitation of
any provision of the Master

4

--------------------------------------------------------------------------------

 

Lease (including without limitation Section 37 of the Master Lease [Operational
Transfer]), supplemented as follows:

If licenses, permits or certificates held in Tenant’s name cannot be
transferred, or cannot be transferred immediately, to Successor Operator, then
Tenant shall, at Landlord’s request, enter into an interim management
arrangement or another so called “bridging” arrangement in form and substance
reasonably acceptable to Landlord and Successor Operator, which will lawfully
permit Successor Operator to continue to operate the Facility, and engage in the
normal activities of the Facility, under Tenant’s license, permit or
certificate, as applicable, until the earliest of completion of such license,
permit and certificate transfers, issuance of replacement licenses, permits and
certificates.  Under the interim management agreement or bridging arrangements,
Successor Operator will be entitled to all revenues but also bear all
obligations and expenses, both operating and capital, and including all rent
obligations, during the effectiveness of any such agreement.

Tenant shall, for each Facility, enter into (and perform its obligations under)
an operations transfer agreement in customary form with Successor Operator
providing for an orderly transfer and transition of the business operations,
operational assets and employees to Successor Operator, in each case, for
nominal or no consideration.  Such operations transfer agreement shall provide
for customary indemnities and prorations and other payments of operating
revenues and expenses between Tenant and Successor Operator, all of which Tenant
agrees to pay or satisfy if and when required under the terms of such agreement
provided that a reconciliation process and timeframes for such payment are
included in such agreement.  Provisions regarding prorations under such
operations transfer agreement shall generally provide that revenues and expenses
of the Facility attributable to the period prior to the transition date or
“closing” date under such operations transfer agreement (the “OTA Closing Date”)
shall be for the account of Tenant and that revenues and expenses of the
Facility attributable to the period from and after the OTA Closing Date shall be
for the account of Successor Operator.

Tenant and its Affiliates shall agree to customary provisions regarding the
non-solicitation/non-hire of employees and customers of the Facilities for a
period of two years following the final transition to Successor Operator.

At the option of Landlord, Tenant shall, at its sole cost and expense, procure a
two year “tail” policy providing for commercial general and professional
liability insurance (if such coverage prior to closing was obtained under a
claims made insurance policy) meeting the requirements of the Master Lease for
such insurance, naming Landlord, Successor Operator, and/or Landlord’s other
designees as additional insureds.

Tenant shall not initiate, prompt or solicit the removal or transfer to another
facility of the executive director or the sales director of any Facility, save
and except for any removals or transfers arising in connection with any wrongful
or egregious acts or omissions, performance that is below acceptable standards,
or violations of Tenant’s policies and procedures. With respect to any persons
who are or who become owners, officers, directors, or employees of any Successor
Operator or who are involved with any Successor Operator in any manner (or who
otherwise work at any Facilities transitioned as contemplated hereunder), Tenant
and its Affiliates hereby for the benefit of Landlord waive and will not enforce
or seek enforcement of any non-competition

5

--------------------------------------------------------------------------------

 

provision in any non-competition or similar agreement in effect between Tenant
and or its Affiliates and such persons. If such person is involved with any
Successor Operator as provided in the preceding sentence Tenant and its
Affiliates will no longer have any obligation to make payments to such persons
under any employment, separation, or similar agreement with such person.

Within 45 days after the Effective Date, Tenant shall agree to a general form of
operations transfer agreement on the Landlord’s approved form (and such form
shall then be used for all transitions contemplated hereunder, subject to usual
and customary changes requested by operators, and subject to deal specific
changes applicable to the facility in question).

Tenant and its Affiliates may sell or transfer, directly or indirectly, those
properties owned by an Affiliate of Tenant whose direct or indirect parent is
Capital Senior Living Properties, Inc. (“CSLP”) (collectively, “Sales”), subject
to the provisions of this Section 0. No Sales shall be permitted to Affiliates
of Tenant other than those whose direct or indirect parent is CSLP. If the net
proceeds (after transaction costs and repayment of secured debt) in the
aggregate for all Sales exceed $30,000,000.00 of net proceeds, then such excess
over $30,000,000.00 shall be paid by Tenant as prepaid rent on a pro rata basis
to Ventas and Welltower within three days after such sale, such pro rata basis
to be determined in accordance with the modified net base or fixed rent of
Facilities still owned by Ventas or Welltower and not yet transitioned.
Regardless of the amount of net proceeds of Sales, no net proceeds of Sales
shall be distributed to any shareholders of the public company.  Net proceeds of
Sales are available for operations in the normal course of business, including
the scheduled payments of principal and interest on debt of Tenant and any
affiliates, regardless of whether CSLP is the direct or indirect parent;
however, the net proceeds of Sales may not be used for unscheduled prepayments
of debt.  No FF&E or vehicles or other equipment or materials used in connection
with any Facility (i.e., covered by the Master Lease) shall be moved (other than
replacements of obsolete items in the ordinary course), sold or encumbered.  

Holdover and Forbearance Period Covenants.  During the Forbearance Period, other
than as expressly set forth herein, Tenant shall continue to have, and be
required to observe, all of the provisions of the Master Lease.  Notwithstanding
the foregoing, (a) during the Forbearance Period, Tenant shall not be required
to comply with the financial covenants in Sections 8.2.6 and 8.2.7 of the Master
Lease; and (b) (i) with respect to Facilities which have not yet been
transitioned in accordance with the terms of this Agreement, Tenant’s obligation
in respect of Fixed Rent during the Forbearance Period (A) shall, for the period
from the Effective Date through December 31, 2020, be equal to 75% of the Fixed
Rent that would otherwise be due pursuant to the terms of the Master Lease, as
set forth on Schedule 0 under the heading “Forbearance Period Rent”
(“Forbearance Period Fixed Rent”) and (B) shall be paid no later than the third
calendar day of each calendar month and (ii) with respect to Facilities which
have been transitioned in accordance with the terms of this Agreement, Tenant’s
obligation in respect of Fixed Rent during the Forbearance Period shall
nonetheless continue through December 31, 2020 in the following amount for each
Facility: (x) 75% of the Fixed Rent that would otherwise be due for such
Facility pursuant to the terms of the Master Lease, as set forth on Schedule 4,
less (y) the lower of the 4Q19 Amount for such Facility and the T3 Amount for
such Facility. “4Q19 Amount” means the amount set forth on Schedule 4A for each
Facility (representing 1/3 of the EBITDAR for each Facility for the period
October 1, 2019-December 31, 2019). “T3 Amount” means the average

6

--------------------------------------------------------------------------------

 

monthly EBITDAR for the Facility in question for the last full three months
immediately preceding the transition. “EBITDAR” means, for a given period,
revenues for such period less total operating expenses for such period including
without limitation property taxes, insurance, professional fees and settlement
costs, but excluding management fees and bad debt expense. The aggregate
difference between the Forbearance Period Fixed Rent for all Facilities during
the Forbearance Period and prior to the transition of such Facilities and the
actual contractual Fixed Rent due during such period pursuant to the terms of
the Master Lease (such difference being referred to as “Rent Difference”) shall
not be released until 91 days after the Final Release Date (in which event such
Rent Difference shall no longer be applicable) or the occurrence of a
Forbearance Default (in which event such Rent Difference shall become
immediately due). Tenant has paid to Landlord an amount equal to $666,875, being
the amount due pursuant to the terms of this Section 5 for March 2020, by
automatic debit and transfer to Landlord from Tenant’s bank account.

Capital Expenditures. During the Forbearance Period, (i) Tenant shall have no
obligation to fund any amounts into the Capital Expenditures Account, whether or
not the Capital Expenditures made and reported by Tenant for a given Capital
Expenditures Year are less than the Required Capital Expenditures Amount, (ii)
Landlord shall reimburse Tenant for the amounts spent on the Special Projects
listed on Schedule 6 attached hereto up to the amounts for such Special Projects
as set forth on such Schedule 6 pursuant to the terms of the Master Lease
applicable to reimbursement for Special Projects, including the conditions to
disbursement set forth therein; provided that the failure to pay full Fixed Rent
or to comply with the financial covenants in Section 8.2.6 and 8.2.7 of the
Master Lease (provided no Forbearance Default has occurred) shall not constitute
a failure of the condition to disbursement set forth in Section 11.5.3(b) of the
Master Lease (relating to the existence of an Event of Default or default), and
(iii) Landlord shall reimburse Tenant for Capital Expenditures made by Tenant up
to an aggregate amount of $1,000 per Unit per Capital Expenditures Year upon
written request by Tenant therefor, accompanied by a report summarizing and
describing in reasonable detail all of the Capital Expenditures for which such
reimbursement is sought, on both an aggregate basis and broken down by Facility,
and such receipts and other information as Landlord may reasonably require,
provided, however, that Landlord and Tenant may in their respective sole
discretions agree on the execution, completion, and reimbursement for other
Capital Expenditure projects that will exceed the $1,000 per Unit amount. The
aggregate maximum amount of the foregoing reimbursement requirement shall be
equitably prorated for any Facility(ies) that are subject to the Master Lease
for less than the full Capital Expenditures Year (e.g., due to the effect of a
Management Election or Transition Election). In the event of a Forbearance
Default, all amounts reimbursed by Landlord to Tenant pursuant to this Section 6
up to the total Required Capital Expenditures Amount that would otherwise have
accrued for the applicable period shall become immediately due and payable by
Tenant as Additional Rent. Tenant agrees that (i) except as provided in this
Section 6, Landlord has, and shall have, no reimbursement obligations to Tenant
with respect to any Capital Expenditures undertaken by Tenant and (ii) Tenant
shall diligently and continuously prosecute the Special Projects listed on
Schedule 6 to completion.

Reporting.

On each Wednesday for so long as Tenant continues to operate any Facility,
Tenant shall deliver to Landlord, or its designees, (a) weekly occupancy data;
(b) weekly move-out data;

7

--------------------------------------------------------------------------------

 

(c) weekly sales funnel data; and within five (5) days after the end of a month
(d) monthly rent rolls for each Facility, in each case in forms reasonably
acceptable to Landlord.

No later than the 5th day of each month, Tenant shall deliver an officer’s
certificate to Landlord signed by the CEO or CFO of Capital Senior Living, Inc.
confirming that, for the immediately preceding month, (i) all consideration of
any kind paid or granted by or on behalf of Tenant and/or any of Tenant’s
Affiliates (each, a “Tenant Party” and, collectively, the “Tenant Parties”) to
Welltower Inc. and its Affiliates (collectively, “Welltower”) during such month
(including, but not limited to, base or minimum rent, capital expenditures on
the leased properties, real estate tax payments and/or escrows, and insurance
payments and/or escrows, but excluding any security deposits surrendered to such
landlord parties on account of a default under the applicable leases) did not
exceed the amounts described on Schedule 7.2 under the heading “Welltower” for
such month and (ii) all consideration of any kind paid or granted by or on
behalf of any Tenant Parties to Healthpeak Properties and its Affiliates
(collectively, “Healthpeak”) during such month (including, but not limited to,
base or minimum rent, capital expenditures on the leased properties, real estate
tax payments and/or escrows, and insurance payments and/or escrows, but
excluding any security deposits surrendered to such landlord parties on account
of a default under the applicable leases) did not exceed the amounts described
on Schedule 7.2 under the heading “Healthpeak” for such month (the “Other
Landlords Rent Condition”). In the event that properties leased to Tenant
Parties by Welltower or Healthpeak cease to be leased to Tenant Parties,
Schedule 7.2 shall be equitably adjusted to account for the resulting reduction
in the Tenant Parties’ contractual obligations. Tenant hereby represents and
warrants to Landlord that the Other Landlords Rent Condition was satisfied for
February, 2020, and the officer’s certificate required by April 5, 2020 shall
confirm satisfaction of the Other Landlords Rent Condition for both February
2020 and March 2020.  

Final Release at Completion of Transition.  Provided that the Final Release
Conditions have been satisfied in full (the date such conditions are satisfied,
the “Final Release Date”), then, ninety-one (91) days following the Final
Release Date (provided the Final Release Conditions remained satisfied for the
entirety of such period), Landlord shall:

On behalf of itself, and its current and former subsidiaries, successors,
assigns, Affiliates, agents, attorneys, employees, members, partners, officers
and directors (all of the foregoing persons, collectively, the “Landlord Release
Parties”), release Tenant and its current and former subsidiaries, successors,
assigns, Affiliates, agents, attorneys, employees, members, partners, officers
and directors (all of the foregoing persons, collectively, the “Tenant Release
Parties”) from any and all liabilities, claims, actions, causes of action,
suits, debts, accounts, damages, injuries or demands of whatever kind or nature
(including, without limitation, any claims for attorneys’ fees) related to its
obligations under the Master Lease, the Facilities or the operations thereof
that any of them had, now have or may have, whether fixed, liquidated or
contingent, whether known or unknown and whether asserted by way of claim,
counterclaim, cross-claim, action for indemnity, contribution or otherwise, but
expressly excluding (i) fraud and (ii) obligations under the Master Lease that
expressly survive termination pursuant to the terms of the Master Lease (and the
Guaranty shall continue to pertain with respect to such obligations); and

8

--------------------------------------------------------------------------------

 

The “Final Release Conditions” shall mean

No Forbearance Default has occurred;

All of the Facilities have been fully and finally transitioned to Landlord’s
Successor Operator (for purposes of this Section 8, such term shall include, in
the event of any Management Election, Landlord or its designee) in accordance
with the terms of this Agreement and the Master Lease, including, but not
limited to, all necessary licenses and permits to operate the Facilities having
been issued to such Successor Operator and any so-called “bridging arrangements”
with respect to such Facilities having been terminated;

All prorations and other payments between Tenant, Landlord and/or Successor
Operator of operating revenues and expenses have been fully and finally settled
and paid;

None of Tenant nor any of its Affiliates are subject to a voluntary or
involuntary petition under the Bankruptcy Code (11 U.S.C. §§ 101 et. seq.),
receivership, foreclosure, assignment for benefit of creditors, or any similar
proceeding for the restructuring of its respective financial affairs or
liquidation of its respective assets under state or federal law;

No claim has been asserted against Tenant, Landlord, or in each case, any of
their Affiliates, seeking to challenge or unwind any of the transactions
contemplated herein; and

Tenant provides an updated release in the form contemplated by Section 11.2.

Bankruptcy.  Tenant hereby represents and warrants to Landlord that Tenant (a)
intends to consensually restructure its financial affairs without filing a
bankruptcy petition under Chapter 11 of the Bankruptcy Code and in the event any
petition is filed under Chapter 11, Tenant will make every reasonable effort to
propose a consensual plan of reorganization should such a filing become
necessary, (b) is instead attempting to effect a consensual out of court
restructuring with its creditors and other parties in interest including
pursuant to the accommodations provided by Landlord under this Agreement, and
(c) the relief allowed by this Agreement and the concessions made by Landlord to
date are critical to the Tenant’s efforts to consensually restructure its
financial affairs outside of Chapter 11 to the extent reasonably
possible.  Landlord is entering into this Agreement in reliance on, among other
things, Tenant’s representations, warranties, covenants and agreements set forth
in this Section 9, and Tenant is making and entering into those representations,
warranties, covenants and agreements in order to induce Landlord to enter into
this Agreement.  Accordingly, in the event that Tenant files or becomes the
subject of a petition under the Bankruptcy Code:

(i) Tenant consents to relief from any automatic stay imposed by Section 362 of
the Bankruptcy Code in connection with the exercise of the rights and remedies
otherwise available to Landlord, and Tenant irrevocably waives its rights to
object to such relief; and (ii) Tenant agrees that no injunctive relief against
Landlord shall be sought under Section 105 or other provision of the Bankruptcy
Code, and irrevocably waives its right to file an adversary action to obtain
injunctive relief against Landlord.

9

--------------------------------------------------------------------------------

 

Tenant agrees that (i) Landlord is relying upon the timely performance by Tenant
of all obligations hereunder, including, without limitation, in respect of its
holdover tenancy and obligation to transition the Facilities to a Successor
Operator notwithstanding the entry of an order for relief under the Bankruptcy
Code; and (ii) the failure by Tenant to comply with its obligations hereunder
and the provisions of the Master Lease that survive termination of the Master
Lease for any reason whatsoever will result in immediate prejudice that
constitutes cause for immediate relief from the automatic stay provisions of the
Bankruptcy Code to Landlord; and (iii) upon the entry of an order by the
Bankruptcy Court granting relief from the automatic stay pursuant to a request
by Landlord, possession will be delivered to Landlord or its Successor Operator
by Tenant immediately or as otherwise directed by Landlord, in its sole
discretion, without the necessity of any further action by Landlord.

No provision of this Agreement shall be deemed a waiver of Landlord’s rights or
remedies under the Bankruptcy Code or applicable law to oppose any relief sought
against Landlord, including, without limitation, in respect of the Master Lease
or this Agreement, to require timely performance of Tenant’s obligations
hereunder, including, without limitation, its obligations to comply with the
provisions of the Master Lease that survive termination of the Master Lease, or
to gain possession of any Facility(ies) as to which Landlord seeks possession
immediately or to assert any claim against Tenant.

The release contemplated in Section 8.1 herein shall be automatically null and
void immediately upon the: (i)  filing of a voluntary or involuntary bankruptcy
by or against Tenant or any of its Affiliates within 90 days of the Final
Release Date; or (i) the entry of any order avoiding or otherwise disallowing
the this Forbearance Agreement. Further, the calculation of Rent and damages of
Landlord under the Master Lease shall include any payments made by Tenant to
Landlord that are subject to any action under Chapter 5 of the Bankruptcy Code,
including pursuant to any state law under Section 544 of the Bankruptcy Code.

For purposes of this Section, in the event that a bankruptcy action is
commenced, the term “Tenant” shall include Tenant’s successor in bankruptcy,
whether a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code, Tenant
as debtor in possession, a custodian whose compliance with Section 543 of the
Bankruptcy Code has been excused, or other responsible person.

Most Favored Nations. Tenant shall promptly, and in any event within two (2)
business days of execution, provide to Landlord a true and complete copy of any
agreement or instrument that has the effect of modifying or amending any Tenant
Party’s obligations under its leases with Welltower or Healthpeak (an “Other
Landlords Agreement”), together with any documents or information that may
reasonably be required to determine the nature and extent of such modifications
or amendments, unless complete versions of such documents are already public
(including, but not limited to, exhibits). If, in Landlord’s reasonable
judgement, any such Other Landlords Agreement has the effect of causing the
overall rights, benefits and/or concessions granted to Welltower or Healthpeak
relative to its contractual rights under its leases with the Tenant Parties as
of February 1, 2020 to be, in the aggregate, more favorable to Welltower or
Healthpeak, as applicable, than the rights, benefits and/or concessions granted
to Landlord under this Agreement, then Landlord may require such amendments to
this Agreement as may be necessary to render such rights, benefits and
concessions to be reasonably equivalent to those

10

--------------------------------------------------------------------------------

 

granted to Welltower or Healthpeak, as applicable, and Tenant shall promptly
execute and deliver any such amendment, and no Other Landlords Agreement shall
cause a default under Section 7.2 provided that Tenant fully complies with the
requirements of this Section 10.

Miscellaneous.

Representations and Warranties.  To induce Landlord to enter into this
Agreement, Tenant hereby represents and warrants to Landlord as follows:

Tenant is a corporation, duly organized, validly existing and in good standing
under its jurisdiction of organization; Tenant is qualified to do business in
and is in good standing under the laws of the State in which the Facility
operated by Tenant is located;

Tenant has the power and authority to execute, deliver and perform this
Agreement and has taken all requisite action necessary to authorize the
execution, delivery and performance of its obligations under this Agreement;

This Agreement constitutes the legal, valid and binding obligation of Tenant
enforceable in accordance with its terms;

The execution, delivery and performance of this Agreement will not require any
consent, approval, authorization, order or declaration of, or any filing or
registration with, any court, any Governmental Authority or any other person
other than those that have already been obtained or those that are provided for
in this Agreement; and

The execution, delivery and performance of this Agreement do not violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Tenant or any of the Facilities.

Tenant has read and understands this Agreement, has consulted with and been
represented by legal counsel in connection herewith, and has been advised by its
counsel of its rights and obligations hereunder.

The parties hereto acknowledge and agree that this Agreement shall not be
construed more favorably in favor of one than the other based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation and preparation of this Agreement.

Landlord Not Liable; Expenses.

Tenant hereby acknowledges and affirms that, as of the Effective Date, it has no
claim, counterclaim, defense, concession, offset, abatement or deduction against
its or his obligations under the Master Lease, as affected hereby.

Effective upon the execution of this Agreement, the Tenant Release Parties
forever release, acquit and discharge the Landlord Release Parties from any and
all liabilities, claims, actions, causes of action, suits, debts, accounts,
damages, injuries or demands of whatever kind or nature (including, without
limitation, any claims for attorneys’ fees) related to the Tenant

11

--------------------------------------------------------------------------------

 

Release Parties, the Master Lease, the Facilities or the operations thereof that
any of them had, now have or may have, whether fixed, liquidated or contingent,
accruing on or prior to the Effective Date, whether known or unknown and whether
asserted by way of claim, counterclaim, cross-claim, action for indemnity,
contribution or otherwise (collectively, the “Claims”).

In furtherance of the foregoing, the Tenant Release Parties hereby covenant and
agree, for and on behalf of themselves and the other Tenant Release Parties,
that they shall not, directly or indirectly, commence, maintain, prosecute or
sue or cooperate in any suit against any of the Landlord Release Parties, either
affirmatively or by way of cross-complaint, indemnity claim or counterclaim or
in any other manner or at all on any Claim.

The Tenant Release Parties acknowledge that the release contained in this
Section 11.2 (the “Release”) is intended to be effective as a bar to each and
every one of the Claims.  The Tenant Release Parties expressly consent to this
Release being given full force and effect according to each and all of its
express terms and provisions, including, without limitation, those relating to
any unknown and unsuspected Claims (notwithstanding any State, Federal or other
statute, rule or law that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated claims), if any, as well as
those relating to any other Claims.  The Tenant Release Parties acknowledge and
agree that: (1) execution of this Release is an essential and material
inducement to Landlord agreeing to execute this Agreement; (2) this Agreement is
to the benefit of, among others, the Tenant Release Parties; and (3) without
this Release, Landlord would not have executed and delivered this Agreement or
entered into the transactions contemplated hereby.  The Tenant Release Parties
further agree that, in the event any Tenant Release Party asserts a Claim
against any Landlord Release Party, this Release shall serve as a complete
defense to such Claim, and any Landlord Release Party may present this Release
as such a defense.

All costs, expenses and fees (including, without limitation, reasonable
attorneys’ fees and other professional fees) incurred by Landlord or its
Affiliates in the preparation, execution, delivery, negotiation and
implementation of this Agreement, or related documents, shall be paid and
reimbursed by Tenant (i) on the date of execution of this Agreement and (ii)
promptly upon written demand by Landlord from time to time.

Reaffirmation of Obligations, etc.  Tenant acknowledges and agrees that the
obligations hereunder, including, without limitation, the provisions of the
Master Lease that survive termination of the Master Lease, and all liabilities
due and owing Landlord under this Agreement and such Master Lease provisions
constitute the valid and binding obligations of Tenant enforceable against
Tenant in accordance with their respective terms, and Tenant reaffirms its
obligations and liabilities hereunder and in respect of amounts owed under the
Master Lease.  Landlord’s entry into this Agreement or any of the documents
referenced herein, its negotiations with any party, its conduct of any analysis
or investigation of the operations of Tenant, any collateral or any document,
its acceptance of any payment from Tenant or any other party of any payments
made prior to or after the date hereof and its making of any credit support
prior to or after the date hereof and/or any other action or failure to act on
the part of Landlord shall not, except as expressly provided herein, (a)
constitute a modification of any applicable document, (b) constitute a waiver of
any condition, default or Event of Default under the Master Lease, (c) excuse
Tenant from any of its obligations hereunder, including, without limitation, in
respect of provisions

12

--------------------------------------------------------------------------------

 

that survive the termination of the Master Lease, or (d) toll the running of any
time periods applicable to any rights and remedies of Landlord.  Tenant agrees
that it will not assert laches, waiver or any other defense to the enforcement
of any of the applicable documents based upon any agreement or action by
Landlord set forth in or contemplated by this Agreement.

Guarantor Reaffirmation. Guarantor joins this Agreement and hereby (a) consents
to this Agreement and agrees to be bound by its terms and (b) reaffirms that its
obligations under the Lease Guaranty to guarantee Tenant’s obligations under the
Master Lease, as affected by this Amendment, remain in full force and effect.

Acknowledgement of Liens and Security Interests.  Tenant acknowledges, confirms
and agrees that Landlord has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Lease
Collateral and all products and proceeds thereof as specified in the Master
Lease.

No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Landlord, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Further Assurances.  Landlord and Tenant agree that they shall take such actions
and execute, deliver and, if necessary, file such agreements, instruments and
other documents as shall be reasonably requested by the other party hereto to
preserve or further the parties’ rights pursuant hereto and in order to
effectuate the intent and purposes of this Agreement.

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.

Governing Law.  This Agreement is made pursuant to, and shall be construed and
enforced in accordance with, the laws of the State of Illinois, irrespective of
the principal place of business, residence or domicile of the parties hereto,
and without giving effect to otherwise applicable principles of conflicts of
law.

Successors And Assigns.  This Agreement and the covenants and agreements herein
contained shall be binding upon and inure to the benefit of Landlord and Tenant
and their respective heirs, devisees, successors and assigns.

Integrated Agreement; Modifications.  This Agreement, and the terms of the
Master Lease that survive termination of the Master Lease, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede any and all prior representations, understandings and agreements,
whether written or oral, with respect to such

13

--------------------------------------------------------------------------------

 

subject matter.  Each of the parties hereto acknowledges that it has not relied
upon, in entering into this Agreement, any representation, warranty, promise or
condition not specifically set forth in this Agreement.  No supplement,
modification or waiver of any provision of this Agreement shall be binding
unless executed in writing by the party to be bound thereby.

No Waiver. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.  Landlord hereby expressly reserves all rights and remedies
that it may have at law, in equity or under the Master Lease and the
Guaranty.  Landlord has not waived, does not waive, and shall not be deemed to
have waived, any such right or remedy or to have made or given any election with
respect to such matters or otherwise.  Nothing contained in this letter is
intended to limit, nor shall it be deemed to limit or in any way affect, any of
Landlord’s rights or remedies at law, in equity or under the Master Lease with
respect to any current or future failure to timely pay amounts owing under the
Master Lease or any other matter.  Nothing contained herein, nor any failure by
Landlord to exercise, or delay by Landlord in exercising, any of its rights or
remedies at law, in equity or under the Master Lease with respect to any
existing or future failure to timely pay amounts owing under the Master Lease or
any other matter, shall be deemed to constitute, nor is it intended to
constitute, a waiver, estoppel, release, modification, limitation, forbearance
or agreement by Landlord to delay the exercise of any of Landlord’s rights or
remedies at law, in equity or under the Master Lease or a waiver of any
obligations of Tenant under the Master Lease.  The following shall not be
construed as a waiver or release of any rights or remedies by Landlord or an
indication of a course of dealing, and shall not operate as a course of dealing
or to toll any cure period, notice period or other applicable period or in any
manner modify or give rise to an obligation of Landlord to modify the legal
relationship evidenced by the Master Lease: (a) the attendance and/or
participation by Landlord or its attorneys or other representatives at any
telephone communications, meetings or other discussions with respect to the
Master Lease; or (b) any correspondence, statements, discussions, negotiations,
meetings, drafts of documents (including, without limitation, unexecuted drafts
of proposed modifications) or telephone communications among Landlord and/or its
attorneys or other representatives and Tenant and/or its attorneys or other
representatives with respect to any proposed transactions involving the Master
Lease. The reservations and disclaimers set forth in this term sheet shall
continue to apply and remain in full force and effect notwithstanding any action
or inaction that Landlord may or may not take with respect to any matter
described herein.

Headings and Captions.  The headings and captions of the paragraphs of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement or any provision hereof.

Gender and Number.  As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

Counterparts; Facsimile.  This Agreement may be signed in any number of
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

14

--------------------------------------------------------------------------------

 

[Signature pages follow]

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

LANDLORD:

Ventas Realty, Limited Partnership,
a Delaware limited partnership

Witness:

By:Ventas, Inc., a Delaware corporation,
as its general partner

Name:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 






16

--------------------------------------------------------------------------------

 

 

Ventas Amberleigh, LLC, a Delaware limited partnership

 

Ventas Crown Pointe, LLC, a Delaware limited partnership

 

Ventas East Lansing, LLC, a Delaware limited partnership

 

Ventas Raleigh, LLC, a Delaware limited partnership

 

Ventas Santa Barbara, LLC, a Delaware limited partnership

 

Ventas West Shores, LLC, a Delaware limited partnership

 

By:

Ventas Realty, Limited Partnership,
a Delaware limited partnership, the sole member of each of the foregoing
Landlords

Witness:

 

By:

Ventas, Inc., a Delaware corporation, its general partner

Name:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 






17

--------------------------------------------------------------------------------

 




Tenant:

Capital Senior Management 2, Inc.,
a Texas corporation

Witness:

 

 

By:

 

Name:

 

 

Name:

 

 

 

 

Title:

 






18

--------------------------------------------------------------------------------

 

 

Guarantor:

Capital Senior Living Properties, Inc.,
a Texas corporation

Witness:

 

 

By:

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

19